Respondent is directed to file his answer to the petition for habeas corpus and therein to show cause, if any he has, why the writ should not issue as prayed, said answer *959to be made in compliance with the provisions of Rule 14. The motion of petitioner to engage in oral argument is denied without prejudice to his right to raise this motion at a later date.
William F. Reilly, Public Defender, Peter DiBiase, Asst. Public Defender, for petitioner. Julius C. Michaelson, Attorney General, for respondent.